DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
Claims 6 and 29 are objected because of the following informalities.
	Claim 6, lines 5-8, recites “a second active layer disposed on a third insulating layer having at least one layer, which is disposed between the first insulating layer and the second electrode disposed on the second electrode and including a third hole exposing a part of an upper surface of the second electrode, and including a second channel region.
	The cited lines 5-8 should read “a second active layer disposed on a third insulating layer having at least one layer, which is disposed between the first insulating layer and the second electrode, the active layer disposed on the second electrode and including a third hole exposing a part of an upper surface of the second electrode, and including a second channel region” (as described in the specification “a second active layer (140) disposed on a third insulating layer (203) having at least one layer, which is disposed between the first insulating layer (201) and the second electrode (120), the active layer disposed on the second electrode and including a third hole (H3) exposing a part of an upper surface of the second electrode, and including a second channel region (see ¶ 220-222)
Claim 29, lines 5-6, a first electrode of the first transistor disposed on a substrate and a second transistor of the second transistor disposed apart from the first electrode” should read “a first electrode of the first transistor disposed on a substrate and a second electrode of the second transistor disposed apart from the first electrode”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 2018/0151633), hereinafter Won.
	In reference to claim 1, Won discloses in Fig. 1 and 2, an electronic device, comprising:
	a panel including at least one first transistor (TS) to which a data voltage is applied;
	an inherent driving circuit configured to drive the panel (in the pad area PA, a plurality of pads is formed to supply driving signals to each of the scan line SL, a data line DL, a high voltage VDD supply line, a low voltage supply line VSS with arrange in the active area AA; see ¶ 20-21.
	wherein the first transistor comprises:
	a first conductive layer (170) disposed on a substrate (101); and
	a first active layer (104) disposed on the first conductive layer (170), having one end (108) and the other end (110) made conductive, and including a first channel region disposed between the one end and the other end (¶ 29,
	a second conductive layer (156) disposed to overlap the first conductive layer (170) with a first insulating layer (172) interposed between the second conductive layer (156) and the first conductive layer (170) constitutes a storage capacitor (Cst) in the panel (the storage capacitor Cst includes first and second storage capacitors Cst1 and Cst2, which are connected in parallel with each other. The first storage capacitor Cst1 is formed such that the storage electrode 170 and the second gate electrode 156 of the driving thin-film transistor TD overlap each other with the first buffer layer 172 interposed therebetween; ¶ 38); and
	the storage capacitor is disposed under the first channel region (area of the first active layer (the first active layer 104 forms a channel portion between the first source electrode 108 and the first drain electrode 110; and capacitor Cst is under the channel portion).
	In reference to claim 2, Won discloses in Fig. 2, the first insulating layer (172) is disposed on the first conductive layer, the second conductive layer (156) is disposed on the first insulating layer (172), a second insulating layer (176) is disposed on the second conductive layer (156),
	a first electrode (106) corresponding to one of a plurality of gate lines disposed on the substrate is disposed on the second insulating layer, and
	the one end (108) of the first active layer is in contact with the first electrode through a first hole (124D) provided in the second insulating layer (176), for example narrow contact holes 124D and 174D may be formed to interconnect an upper conductive layer (e.g., the first drain electrode 110 or the second drain electrode 160) and a lower conductive layer (e.g., the first gate electrode 106 or the storage electrode 170); ¶ 82
 	In reference to claim 3, Won discloses at least one third insulating (174) 
layer disposed between the first insulating layer (172) and the second insulating layer (176),
	wherein the other end (110) of the first active layer (104) is in contact with the first conductive layer through a second hole provided in the first to third insulating layers (176), for example, the narrow contact holes 124D and 174D may be formed to interconnect an upper conductive layer (e.g., the first drain electrode 110 or the second drain electrode 160) and a lower conductive layer (e.g., the first gate electrode 106 or the storage electrode 170; ¶ 82)
	In reference to claim 4, Won discloses a first protection layer (182) disposed on the first active layer (170); and
	a third conductive layer (142) disposed on the first protection layer (182),
	wherein a region of the first active layer (170) overlapping the first protection layer (182) and the third conductive layer (142) is the first channel region (region between 108 and 110 of the first active layer); see Fig. 2.


	Allowable Subject Matter
Claims 29-35 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter: none of the recited arts teaches or suggests:
	a fourth insulating layer disposed on the first and second active layers; and
	a first gate electrode of the first transistor and a second gate electrode of the second transistor which are disposed on the fourth insulating layer,
	wherein the first to third insulating layers include a first hole exposing a part of an upper surface of the first electrode and a second hole exposing a part of an upper surface of the second electrode,
	the first active layer is disposed on a part of an upper surface of the third insulating layer and in the first hole and includes a first channel region having a length proportional to a thickness of the first to third insulating layers, and
	the second active layer is disposed on a part of the upper surface of the third insulating layer and in the second hole and includes a second channel region having a length proportional to a thickness of the second and third insulating layers.

 Claims 5-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the recited arts teaches or suggests:
	In reference to claim 5, the electronic device in claim 2, 
	wherein  the second conductive layer is a gate electrode of the first transistor,
	one of the first electrode and the first conductive layer is a source electrode of the first transistor, and
	the other of the first electrode and the first conductive layer is a drain electrode of the first transistor.
	Furthermore, Claims 6-15 would be allowable if amended to overcome the Claims objection as applied to claim 6 as indicated above.
	With respect to claims 16-28, the electronic device of claim 1, 
	wherein a fourth electrode is disposed on the substrate,
	a second insulating layer is disposed on the fourth electrode,
	the first conductive layer is disposed on the second insulating layer,
	the first insulating layer is disposed on the first conductive layer,
	the second conductive layer and a fifth electrode are disposed on the first insulating layer,
	a third insulating layer is disposed on the second conductive layer and the fifth electrode, the first to third insulating layers include a seventh hole exposing a part of an upper surface of the first electrode,
	the one end of the first active layer is in contact with the fourth electrode through the seventh hole, and
	the other end of the first active layer is in contact with the fifth electrode through an eighth hole provided in the third insulating layer.

	Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Zhou (US 2018/0033883) discloses a transistor of a display device comprising a transistor with an active layer 30,  and first conductive layer 32 and second conductive layer 52 having an insulator 4 interposed between and constitutes a capacitor C in Figs. 1 and 2.
	Heo (US 2019/0131370) discloses in Fig. 4 a display device (100) comprising a first active layer (111) and second active layer (131) with a first conductive layer (121) and a second conductive (141) having a insulator (105) interposed between and constitutes a capacitor (Cst). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692